Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 08/26/2020. Claims 1-4 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1-4 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Kondou et al (US8271176) teaches an end point of a reference speed zone is obtained in which a host vehicle travels at a reference speed by controlling an adjustment amount of a drive source output of the host vehicle, without applying a preset correspondence relation regarding an accelerator pedal position and the adjustment amount of the drive source output of the host vehicle. After the host vehicle passes the end point of the reference speed zone, the adjustment amount is changed by a first degree of change if an actual adjustment amount and an adjustment amount corresponding to application of the correspondence relation with the accelerator pedal position do not coincide.
Ishida (US5646850) teaches a constant travel speed control apparatus is for use in a vehicle and utilizes time delay control which is a kind of adaptive control for estimating an unknown term. A plurality of targeted paths, each having a certain waveform, for causing the actual speed of the vehicle to converge on a target speed are provided and an error vector is defined on the basis of the paths. The actual speed of the vehicle can be made to converge on the target speed thereof with a constant convergence performance along a target path in spite of the fluctuation of vehicle dynamic characteristics.
Moreover, Fairgrieve et al (US20150232092) teaches a method for operating a speed control system of a vehicle is provided. The method comprises detecting an external force acting on the vehicle wherein the external force has an accelerating or decelerating effect on the vehicle. The method further comprises automatically adjusting a rate of change of at least one component of a net torque being applied to one or more wheels of the vehicle to compensate for the accelerating or decelerating effect of the external force on the vehicle. A system for controlling the speed of a vehicle comprising an electronic control unit configured to perform the above-described methodology is also provided.
In regards to independent claim 1, Kondou et al, Ishida, and Fairgrieve et al taken either individually or in combination with other art of record, fails to teach or render obvious:
a speed control circuitry, wherein the speed control circuitry:
…
calculates a travelling resistance of the vehicle in a travelling state, 
wherein a maximum acceleration of the vehicle is changed based on the travelling resistance calculated by the speed control circuitry, 
wherein a time constant of the primary delay is changed in accordance with the maximum acceleration, and 
wherein the target speed for the second road section is changed in accordance with the time constant of the primary delay and thereby is set such that a variation of the target speed per unit time that increases by the primary delay with respect to a travelling time of the vehicle is reduced as the travelling resistance calculated by the peed control circuitry increases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667